Citation Nr: 0408744	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to October 
1968 in the United States Coast Guard.  The veteran also 
served in the United States Navy prior to serving in the 
Coast Guard, however, this period of service has not been 
verified in the claims folder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action by which 
the RO denied service connection for prostate cancer.  The 
veteran filed a notice of disagreement in May 2002.  The RO 
issued a statement of the case in October 2002, and the 
veteran perfected his appeal in December 2002.

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for prostate 
cancer, which he contends began in 1954 and is related to his 
in-service history of prostate gland problems, to include 
prostatitis.  The veteran's service medical records 
associated with the claims folder, dated from August 1953 to 
October 1968, show vast complaints of urinary problems.  In 
January 1954, the veteran was diagnosed and treated for 
prostatitis, not of a malignant origin.  Throughout his 
period of service, he was alternately diagnosed with 
prostatitis and urethritis and treated for these conditions 
with massage and tetracycline.

The veteran's post-service medical records, dated from 
November 1977 through May 2001, again reflect significant 
periodic episodes of urinary complaints and treatment for 
prostate problems.  In October 1983, he underwent a meatotomy 
for relief of his symptoms.  In March 2001 the veteran sought 
a prostate checkup (his previous examination was in 1998).  
The medical records do not reflect that he had any specific 
complaints at this time.  Upon examination and testing, the 
veteran was diagnosed with adenocarcinoma of the prostate.

A VA examination was conducted in November 2001.  The 
veteran's medical records were not available for the examiner 
to review prior to the examination.  Also, the examiner did 
not provide a nexus opinion as to the probability of the 
veteran's prostate cancer being caused or related to his in-
service prostate gland problems.  VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for prostate dysfunction, 
including prostate cancer, since his 
separation from service.  Obtain records 
from each health care provider he 
identifies.

2.  Obtain verification of, and the 
service medical records of, the veteran's 
U.S. Navy service from approximately 
October 1948 to August 1953.

3.  Obtain the veterans' medical records 
from the U.S. Naval Hospital, Roosevelt 
Roads, for any treatment for prostate 
dysfunction, including prostate cancer, 
since May 2001 (the date of the last 
medical records associated with the 
claims folder).

4.  After completion of the above-
requested actions, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination in order to 
determine the etiology of the veteran's 
prostate cancer.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report  All appropriate tests 
and studies should be performed.  The 
examiner should review the veteran's 
medical records and answer the following 
question:  Is it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's prostate 
cancer began during service or is related 
to the complaints and findings recorded 
during service?

5.  Review the claims file and ensure 
compliance and satisfaction with all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.

6.  Thereafter, readjudicate the claim 
for service connection for prostate 
cancer.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a discussion of all pertinent 
regulations and summary of the evidence 
(including all records associated with 
the claims file following issuance of the 
SOC in October 2002).  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




